DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-12, drawn to a medical device/a catheter, classified in A61M25/0108.
Group II. Claims 13-17, drawn to a method of forming a stripe, classified in B29C44/22.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case that the product as claimed can be made by another and materially different process; for example the catheter or medical device of group I may be made of different material than a thermoplastic polymer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter

.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Whitney Blair on 2/15/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Specification
The abstract of the disclosure is objected to because: 
 In line 1 of the abstract
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paragraph  [0023] teaches 32 as a transparent wall section, while [0026] teaches 32 as voids. It is requested that consistent language is used throughout the disclosure. 
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 line 2, "voids 32" should read "voids".  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field (US Patent Pub. 20030040756).
	Regarding Claim 1, Field teaches (Figs 1,2 and 4) a medical device, comprising: 
a catheter adapter (2); 
a cannula (1) forming a lumen (10) having a length between a first end (11) and an opposing second end (proximal end connected to adapter 2) of the cannula, the lumen extending parallel 
	Regarding Claim 2, Field teaches the medical device of claim 1, wherein the at least one echogenic stripe comprises a plurality of voids (12) formed in the at least one stripe (40; Also see [0018], [0028] and Fig 4).  
	Regarding Claim 5, Field teaches the medical device of claim 1, wherein the cannula has a smooth outer surface (13) and a smooth inner surface (14) forming the lumen (10; see [0018] and [0025] teaching the catheter has smooth surfaces).  
	Regarding Claim 7, Field teaches (Figs 1, 2 and 4) a catheter having a distal end (11) and an opposing proximal end (proximal end connected to 2), the catheter comprising: 
a catheter adapter (2); 
a cannula (1) extending distally from the catheter adapter, the cannula forming a lumen (10) extending between the distal end and the proximal end of the catheter parallel to a longitudinal axis of the catheter; and 
one or more stripes (40) formed in the cannula (1), the one or more stripes extending along at least a portion of a length of the cannula, the one or more stripes having echogenic properties or features (12; [0018] and [0028] teach bubbles 12 help give clearer ultrasound indication of the catheter).  
	Regarding Claim 8, Field teaches the catheter of claim 7, wherein the one or more stripes include a plurality of voids (12) between an outer surface and an inner surface of the cannula (see [0018], [0028] and Fig 4).  

	Regarding Clam 11, Field teaches the catheter of claim 7, wherein an outer surface (13) of the cannula defining an outer diameter of the cannula and an opposing inner surface (14) of the cannula defining an inner diameter of the cannula and forming the lumen comprise a smooth surface or an initially regularly patterned surface (see [0018] and [0025] teaching the catheter has smooth surfaces).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Field (US Patent Pub. 20030040756) or, in the alternative, under 35 U.S.C. 103 as obvious over Field (US Patent Pub. 20030040756) in view of Bosley (US Patent 5289831).
Regarding Claim 3, Field teaches the medical device of claim 1, wherein the at least one echogenic stripe comprises a plurality of irregularities formed in the at least one stripe ([0018] interpreting irregular shaped bubbles that may break the surface, as described in the last two sentences, as irregularities; also see [0004] teaching its well known to modify surface with grooves or indentations to improve visibility of the device under ultrasonic observation).  

Regarding Claim 3, Field teaches all elements of clam 1 as described above. Field does not teach the medical device of claim 1, wherein the at least one echogenic stripe comprises a plurality of irregularities formed in the at least one stripe. 
Bosley teaches (Figures 15-16) a medical device wherein an echogenic stripe comprises a plurality of irregularities (1509) formed in the at least one stripe (Col 13 line 67 – Col 14 line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one echogenic stripe of Field with a plurality of irregularities formed in the at least one stripe as taught by Bosley. One would have been motivated to do so in order to enhance the ultrasonic image of the medical device (Bosley Col 14 lines 4-9).
Regarding Claim 9, Field teaches the catheter of claim 7, wherein the one or more stripes include one or more irregularities to enhance the echogenic reflective properties of the one or more stripes ([0018] interpreting irregular shaped bubbles that may break the surface, as described in the last two sentences, as irregularities that enhance echogenic reflective properties; also see [0004] teaching its well known to modify surface  with grooves or indentations to improve visibility of the device under ultrasonic observation).  
In the alternative, if the irregular shaped bubbles of Field are not how the applicant is defining a plurality of irregularities, the following interpretation is used: 
Regarding Claim 9, Field teaches all elements of claim 7 as described above. Field does not teach the catheter of claim 7, wherein the one or more stripes include one or more irregularities to enhance the echogenic reflective properties of the one or more stripes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one echogenic stripe of Field with a plurality of irregularities formed in the at least one stripe as taught by Bosley. One would have been motivated to do so in order to enhance the ultrasonic image of the medical device (Bosley Col 14 lines 4-9).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field (US Patent Pub. 20030040756) in view of Bosley (US Patent 5289831).
Regarding Claim 6, Field teaches all elements of claim 1 as described above. Field does not teach the medical device of claim 1, wherein at least one of an outer surface of the cannula and an inner surface of the cannula forming the lumen includes an intentionally regularly patterned surface. 
	Bosley teaches (Figs 17-18) a cannula (1702) with an outer surface of the cannula including an intentionally regularly patterned surface (1709; Col 14 lines 10-26; it is interpreted that the indentations formed in a uniform manner are a regularly patterned surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface of the cannula of Field with an intentionally regularly patterned surface as taught by Bosley. One would have been motivated to do so in order to further enhance the image of the device (Col 3 line 51 – Col 4 line 2).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field (US Patent Pub. 20030040756) in view of Adams et al. (US Patent Pub. 20120022502 hereinafter Adams).

	Adams teaches a medical device (Fig 7a) wherein a stripe has radiopaque properties (720; [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the echogenic stripe of Field to have radiopaque properties as taught by Adams. One would have been motivated to do so in order to allow for this stripe to be seen through x-ray (Adams [0065] and Field [0025]).
	Regarding Claim 12, Field teaches all elements of claim 7 as described above. Field does not teach the catheter of claim 7, wherein the one or more stripes have radiopaque properties or features. 
Adams teaches a medical device (Fig 7a) wherein a stripe has radiopaque properties (720; [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the echogenic stripe of Field to have radiopaque properties as taught by Adams. One would have been motivated to do so in order to allow for this stripe to be seen through x-ray (Adams [0065] and Field [0025])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783